DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadambe et al (Us 2004/0230420).
As to claim 1, Kadambe et al teaches a computer implemented method (paragraph [0019]...a system for fast on-line adaptation of acoustic training models for robust automatic audio recognition), the method comprising: 
paragraph [0077]... standard acoustic training models available on any audio recognition system);
extracting (paragraph [0046]...acoustic parameters and features extracted from a training data set), by the at least one computer processor, a plurality of updated parameters sets (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance) from the plurality of stored machine learning models;
creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), by the at least one computer processor, a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) based on a respective distribution parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each included in the plurality of updated parameters sets; and
processing, by the at least one computer processor, at least one new query using the new machine learning model (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models).

As to claim 2, Kadambe et al teaches the method comprising:
paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a given machine learning model of the plurality of stored machine learning models z by:
initializing, by the at least one computer processor, a set of parameters (paragraph [0025]...initializes the distortion parameters to an initial bias mean value and an initial bias standard deviation value, and computes an auxiliary function based on these initial distortion parameters values) for a machine learning model from a probability function (paragraph [0025]... Estimation Maximization ; paragraph [0051]...probability density function); and
training, by the at least one computer processor, the machine learning model across a defined dataset to create a set of updated parameters (paragraph [0078]... the system detects an improvement on the acoustic score after performing adaptation, the system modifies the current list of acoustic training models to include the adapted training models (operation 122), and then the system goes back 124 to perform recognition (operation 112) and adaptation (operation 116) iteratively until the acoustic score ceases to improve); and
determining, by the at least one computer processor, the respective distribution of each parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) included in the plurality of updated parameters sets based, at least in part, on at least one parameter (paragraph [0046]...parameters and features extracted from a training data set which contains a plurality of samples of the particular phoneme, or sound, being modeled) included in the given machine learning model.

As to claim 3, Kadambe et al teaches the method, wherein determination of the respective distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each parameter of the set of updated parameters (comprises: determining, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a mean and a standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters 

As to claim 4, Kadambe et al teaches the method, wherein creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor) a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) comprises:
determining, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the set of updated parameters based, at least in part on a determined mean and the standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters.

As to claim 5, Kadambe et al teaches the method further comprising:
receiving, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a query (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models) for the new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions);
accessing, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the updated set of parameters (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance);
selecting, by the at least one computer processor, a value from each distribution for each parameter (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster); and 
determining, by the at least one computer processor, an output for the query according to the selected values for each parameter (paragraph [0079]...the acoustic score ceases to improve, the system stops the adaptation procedure and outputs the recognized words (operation 126), where the outputted recognized words are the hypothesis provided by the speech recognizer with the highest likelihood measure associated with it).


As to claim 6, Kadambe et al teaches the method, wherein selection of a value (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster) from each distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value)

As to claim 7, Kadambe et al teaches the method, wherein the parameters for the machine learning model (paragraph [0077]... standard acoustic training models available on any audio recognition system) comprise a set of weights and biases (paragraph [0112]...a weight indicating the reliability or accuracy of the bias) applied to process, at least in part, a database query (paragraph [0028]...the means for performing adaptation outputs the adapted acoustic training models that yielded the best hypothesis into a database of acoustic training models. This database of acoustic training models will grow each time a new adapted acoustic training model generates the best hypothesis results possible for a particular scenario, such as changing environmental conditions, deviation of a speaker from the standard language, or deviation of a sound from the standard sound characteristics. This embodiment of the present invention creates updated databases of acoustic training models that can be tailored for non-standard speaker recognition, suitable for speech/speaker recognition applications comprising INS surveillance, national security surveillance, airport surveillance, automatic-speech telephone queries, air travel reservations, voice activated command and control systems, and automatic translation).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 

Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 


Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 


Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
The applicant argues:
Kadambe is directed to “[a] fast on-line automatic speaker/environment adaptation suitable for speech/speaker recognition system” “configured to accurately and efficiently recognize on-line distorted sounds or words spoken with different accents” and adapt the system “by incorporating distortion parameters representative of the changing environmental conditions or the speaker’s accent.” See Kadambe, abstract. In contrast, the present disclosure is related to the generation of “a machine learning model that is protected from reverse engineering” such that the data used to develop the models, including proprietary data, may be protected. See present disclosure, para. [0013] and [0014]. Whereas Kadambe adapts a system for changing conditions, the present disclosure prevents unauthorized access to model training data.

the present disclosure is related to the generation of “a machine learning model that is protected from reverse engineering” such that the data used to develop the models, including proprietary data, may be protected.” However, it is unfair to expect the examiner to reject limitations that are not in the claim. As currently recited the claims are very broad and it is the examiner’s duty to reject the claims with the broadest reason interpretation. 

The applicant argues:
Kadambe fails to teach, inter alia, updated parameters sets or even updating a parameter set. See Kadambe, generally. The Office cites to the extraction of “features of the current input utterance” to evidence Kadambe anticipating “updated parameters sets” as required by the pending claims. See Office Action, page 2. However, features and parameters are distinct elements in the art of machine learning. Parameters are “configuration variables.”! In contrast, features are “individual independent variables that act as the input in [a] system.”” Whereas parameters are used to configure a system, features are input into a system once the system is defined by parameters.

However, The examiner feels clearly shows/teaches Kadambe et al extracting (paragraph [0046]...acoustic parameters and features extracted from a training data set), by the at least one computer processor, a plurality of updated parameters sets (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance) from the plurality of stored machine learning models (paragraph [0077]... standard acoustic training models available on any audio recognition system). The acoustic parameters are extracted from a training data set, and said training data set is part of a machine learning model. Every time it’s a new input utterance an extracted acoustic training model is extracted, therefore its clearly and 


The applicant argues:
Additionally, Kadambe makes no reference to updating parameters or parameter sets. See Kadambe, generally. Kadambe mentions “update” with respect to databases, information, equations, variance, and models, but not with respect to parameters. Kadambe, para. [0028], [0061], [0112], [113], and [129]. The only parameters referenced in Kadambe are acoustic parameters and distortion parameters, neither of which are updated, and there is no reference whatsoever to updating parameter sets, let alone “extracting... a plurality of updated parameters sets.” See Kadambe, generally. Kadambe teaches finding and adding “distortion parameters to the previously chosen associated acoustic training models.” Kadambe, para. [0026]. Instead, the parameters “are found” and used to build the models. Kadambe, para. [0026] and [0046]. There is no reference to any updates to either the distortion parameters or the acoustic parameters. See Kadambe, generally.

However, as Kadambe mentions “update” with respect to databases, information, equations, variance, and models, but not with respect to parameters. However, databases, information, equations, variance, and models can all be considered parameters. Again, the applicant is looking for the reference explicitly state 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRANDON S COLE/Primary Examiner, Art Unit 2128